July 20,2015

lsreaPlaCLkeoOnnaerdUN#iStS2013 ‘ 5 5 l go / - OL/
2400 Wallace Pack Road
FEE©EU.VED BN

Navasota,Texas 77868-4567

gougvn:nammNALAWHJmS
Abek Acosta,Clerk Of Court juL§)me§
Court Ovariminal Appeals Of Texas
P.O. Box 12308,Capitol Station 1 _
Austin,Texas 78711 Ab@i|£\@@§§@’©ueiflk

Dear Clerk:

l have new evidence that may be helpful in my case,l have of
lately discovered thisévidénce What are the rules (guidelines)
l need to follow to allow the [T]rial court to address this new

A

evidence?first. IéHmnot asking for legal advise,l want to know

what those rules are in that area.
Thank you kindly,for your time and attention to this matter.

g~ Best regards C(<